Citation Nr: 1800930	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for gall bladder and liver infections (including anemia and Vitamin B12 deficiency), to include as a result of exposure to ionizing radiation. 

2. Entitlement to service connection for prostate cancer to include as a result of exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1948 to July 1952. 

These matters originally came before the Board on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified at a Travel Board hearing in April 2016 before a Veterans Law Judge (VLJ) who is not the undersigned; the VLJ who conducted the hearing is no longer employed by the Board. The Veteran was informed of this information in a correspondence from the Board to which he responded in October 2017 that he did not want a new hearing before the undersigned judge and requested that his claims be decided on the evidence of record. 

These claims were previously remanded by the Board in July 2016 for additional development. That development is complete and jurisdiction has returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran was not presumed to be exposed to ionizing radiation nor was he directly exposed to ionizing radiation while in service.

2. The Veteran's current liver and gall bladder infections did not have their onset during active service and are not otherwise related to active service.

3. The Veteran's current prostate cancer did not have its onset during active service and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for gall bladder and liver infections have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).

2. The criteria for service connection for prostate cancer have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran's proposed theory of entitlement is one of presumptive service connection, based on an assertion of exposure to ionizing radiation.

VA regulation provides for service connection for radiation exposed veterans on three, different legal bases: (1) presumptively service connected for certain diseases under 38 C.F.R. § 3.309(d), (2) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a radiogenic disease; or (3) directly service connected by showing that the disease was incurred in, or aggravated by, service.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device. 38 C.F.R. § 3.309(d)(3)(ii).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation. Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes certain conditions including prostate cancer, but not gall bladder and liver infections. 

Notwithstanding the above, the United States Court of Appeals for Veterans Claims (Court) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against granting service connection for any of the Veteran's claims. The reasons for this determination are explained below.

The Veteran claims that he was exposed to ionizing radiation while stationed at Aberdeen Proving Grounds (APG) in 1950. However, after thorough development, there is no competent and probative evidence that the Veteran was exposed to any radiation while in service. 

The Veteran, in his statements submitted within the record and his testimony at his hearing, claims that he was a security guard on Spesutie Island, an extension of APG, while subterranean nuclear testing was conducted from May 1950 until September 1950. The Veteran's contentions are based upon the second and third legal bases for service connection as being due to radiation exposure, as noted above, as none of his disabilities are presumed diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d). 

First in addressing the Veteran's claim for gall bladder and liver infections, the Veteran has a current disability of a gallbladder infection diagnosed in May 2007 that eventually lead to his gall bladder being removed; he has also during the same time period had lesions on his liver. These disabilities also lead to a Vitamin B12 deficiency and anemia. However, for purposes of this claim, neither of these disabilities are radiogenic diseases. Therefore, the Veteran's claim for service connection for these infections cannot be addressed under the second legal basis for radiation exposure as well. The crux of this claim relies on the third legal basis, a direct service connection claim, which leads to the question at hand of whether or not the Veteran was exposed to radiation while in service. 

The Veteran's claim was sent for a dose assessment to determine what level, if any, of radiation the Veteran had been exposed to during his military service based on the locations of his service. A November 2010 letter from the Defense Threat Reduction Agency, which that handles reviewing files of potential nuclear test personnel, stated there was no record of the Veteran being exposed to radiation while at APG, as there was no nuclear testing at APG during the Veteran's active duty service. The letter goes on to state that outside of one testing done in New Mexico in 1945, all continental atmospheric testing had been conducted at the Nevada Test Site (NTS). The letter went on to state that the Veteran may have been a part of simulated nuclear test exercises that would have gone through similar motions as actual nuclear testing, but that actual testing did not take place. 

In giving all benefit to the Veteran, as part of the Board's July 2016 remand, a request was done for additional clarification that no subterranean nuclear testing had been done at APG, as the Veteran's claim is for subterranean testing, not atmospheric testing which was not covered in the previous letter. The post-remand letter from the agency, received in February 2017, restated the same information, but included that there was no underground nuclear testing during 1950 at APG either. 

Further development was done, and a request was sent to the U.S. Army Medical Command for any information regarding radiation exposure for the Veteran, but the same information as the previous letter was returned that the Veteran had no exposure. 

The Board acknowledges the Veteran and his fellow comrades' statements in regard to different experiences they witnessed that lead them to believe that the Veteran had been exposed to ionizing radiation and nuclear testing. However, such allegations are not sufficient to establish exposure to ionizing radiation. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Here, however, there is no evidence that neither the Veteran nor the others possess the necessary expertise to identify chemical compounds, such that their observations alone are sufficient to establish the presence of ionizing radiation and his exposure thereto. Accordingly, the Veteran's and his friends' assertions of radiation exposure are insufficient to establish any actual exposure. The Board finds the findings of the stated agencies to be more probative regarding actual exposure.

The Veteran also claims that his military records did indicate exposure to radiation, but that it was blacked out for security purposes. This record is a part of the Veteran's claims file. However, just having blacked out information is not an indicator that the Veteran was actually exposed; it is just an indication of secure information. It is not enough to sway the weight of the evidence in favor of a finding of radiation exposure. The Board finds that the Veteran is not a radiation exposed Veteran and did not participate in radiation-risk activity. Furthermore, as this is a direct service connection claim, even if the Veteran were exposed, there would still have to be medical evidence that the exposure is what caused his infections, and there is no probative medical evidence of that fact within the record. 

Therefore, based on the record of the claim, the Board finds the evidence weighs against the Veteran being exposed to ionizing radiation during his military service and his claim for service connection for gall bladder and liver infections on the basis of exposure must be denied.  

Based on the above, for the Veteran's other claim for service connection for prostate cancer to include radiation exposure, the Board finds that this claim must be denied as well. Although the Veteran does have a current disability of prostate cancer and this is a radiogenic disease as determined in 38 C.F.R. § 3.311 and did manifest over a year after service, the previously-mentioned development indicates that the Veteran was not exposed to radiation during service. Therefore, this claim must be denied for service connection on the basis of a lack of evidence of radiation exposure as well. 

The Board has also considered whether service connection is warranted on a direct basis. However, the Veteran does not contend any other in-service injuries or events, which may have caused the prostate cancer or the liver and bladder infections, and these disabilities are not reflected in the service treatment records. Accordingly, service connection on a direct basis is not warranted.

The preponderance of the evidence is against the claims of service connection for the gall bladder and liver infections and prostate cancer, the benefit-of-the-doubt doctrine is not for application, and the claims are denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for gall bladder and liver infections (including anemia and Vitamin B12 deficiency) to include as a result of exposure to ionizing radiation is denied. 

Entitlement to service connection for prostate cancer to include as a result of exposure to ionizing radiation is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


